Citation Nr: 1622752	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for tension headaches with migraines prior to January 16, 2015, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April to June 2002; and from February 2003 to January 2004.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that granted service connection for tension headaches with a noncompensable evaluation, effective November 4, 2010.

In January 2015, the RO increased the rating for headaches to 10 percent, effective January 16, 2015.

In December 2015, the Veteran, accompanied by his representative, testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing the record was held open for 60 days in order to allow the Veteran additional opportunity to submit relevant evidence.  

Additional evidence was submitted within the time period allotted without the submission of a waiver of initial RO adjudication.  However, as the Board is remanding the matter of an evaluation in excess of 30 percent prior to December 31, 2015 for further development and otherwise allowing the claim, a separate remand for initial RO adjudication is not warranted in this case. 

The issue of entitlement to an extraschedular rating for headaches with migraines with the associated issues of entitlement to a total rating for compensation based on individual unemployability and special monthly compensation at the housebound rate, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  From November 4, 2010 to January 14, 2016, the Veteran's service-connected headaches were manifested by prostrating attacks approximately once a week that were not prolonged or productive of severe economic inadaptability.

2.  Since January 13, 2016, the Veteran's service-connected headaches have been manifested by prostrating attacks approximately 4-6 times per month with completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  At all times since January 7, 2016, the Veteran has had a single service connected disability rated total and additional service connected disability that combines for a rating of 60 percent or more.



CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for headaches were met from November 4, 2011 to January 12, 2016.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for an initial 50 percent rating for headaches have been met since January 13, 2016.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8100.

3.  The criteria for special monthly compensation at the housebound rate have been met since January 7, 2016.  38 U.S.C.A. § 1114(s) (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA has a duty to notify the Veteran, under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, information and evidence that the Veteran is expected to provide, and information regarding the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's appeal arises from the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

The Veteran testified before the undersigned in December 2015.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Analysis.

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

Where the question for consideration is propriety of the initial rating "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. At 49. 

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's headaches are evaluated pursuant to Diagnostic Code 8100, which evaluates migraines.  Under Diagnostic Code 8100, a 10 percent rating is warranted if the Veteran has headaches with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted if the Veteran has headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The highest schedular rating, 50 percent, is warranted if the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating." and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson v. West, 12 Vet. App. 119.

The evidence in this case consists of multiple VA examinations, the Veteran's statements, his testimony before the Board, and outpatient treatment records.

The Veteran was examined by VA in November 2010.  Headaches had reportedly started with an injury in 2003 and were associated with neck tightness.  The Veteran reported a sensation of tightness around his head daily.  Approximately 4-6 times a month, he would have severe headaches lasting 6-8 hours.  There was no visual aura and no nausea or vomiting.  He did have intermittent photophobia and phonophobia.  The frequency or severity of the headaches had not changed since 2003. Precipitating factors consisted of sleeping more than eight hours.  When he awakened with neck tightness, he would have headaches associated with this.  The headaches were relieved with time and medication.  The Veteran was prescribed medication for his condition with mixed results.  The examiner indicated that the Veteran missed work rarely due to headaches.  The headaches were not prostrating and the Veteran had not been hospitalized for headaches. 

The Veteran's father, in a January 2012 statements indicated that the Veteran had had headaches since he returned from the Persian Gulf in 2003.  He stated that the pain was so severe at times it caused the Veteran to have to lie down.  He stated that the Veteran had been to see countless doctors and specialists without any true remedial solution or medication.  Most medication was only a short term solution.

The Veteran was again examined in January 2015.  He was noted to have had both tension and migraine headaches since 2003.  The current symptoms were tension headaches every day and migraine headaches 2-4 times a week.  The symptoms of migraine were pounding headache left or right or radiating to back of his eyes.  He had sensitivity to light and sound, sometimes associated with nausea.  There was severe pain lasting 6-12 hours.  The Veteran was reported to be physically and emotionally exhausted after a migraine attack and could not do ordinary work.  He had to lie down.  The migraines caused him miss work.  He had been treated with Midrin, Nortriptyline and Topamax before without good result.  The tension headache symptoms were squeezing type pain in the head that would get tighter during the workday while concentrating, making work hard.  He had tension headaches daily.  This was indicated to be a near constant headache.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.

At his hearing, the Veteran testified that he had experienced "quite a few" prostrating headaches and that they had caused him to miss promotions at work.  He had been out of work since August 2015 due to a work related neck injury, but in part due to migraines.  He reported daily tension headaches and migraines approximately once a week.  During migraines, he could do no work and the headaches would last most of the day.  He indicated that he could work through the tension headaches, but that his job in data input aggravated his headaches.  He reported that when "things got bad" he would go to his car for a while where it was quiet.  Computer screens and fluorescent lights would trigger and aggravate his tension headaches.  His headaches made it difficult to concentrate.  His employer made efforts to accommodate his condition, but he reported that he was put on disability separation from his job effective January 13, 2016.

In a December 2015 statement, the Veteran's employer confirmed that the Veteran was separated from his employment due to disability effective January 13, 2016.  A February 2016 statement filled out by the employer stated that accommodation and reassignment were attempted, but they were unable to reassign.  The disability separation was indicated to be due to migraines.  The date of the last payment was March 10, 2016.

Finally, the Veteran was examined in January 2016.  The Veteran was again diagnosed as having migraine and tension headaches.  The examiner indicated that the Veteran started having headaches in 2004 after a fall in service.  He had had chronic worsening headaches since that time despite conservative treatment and physical therapy.  He took several medications and Botox treatments that had helped some.  He was noted to have constant head pain, pulsating or throbbing head pain, pain that alternates between one side and both sides of his head.  

The examiner indicated that the headaches become worse with bending over, viewing computer screens, neck pain, and mental work that required concentrating.  He was noted to have some infrequent nausea, sensitivity to light and sound, and some rare changes in vision.  The Veteran experienced migraines 4-6 times per month and these lasted for less than a day.  He was also noted to experience daily tension headaches.  These were both described as prostrating.  The examiner indicated that reading and typing increased neck and head tension that would increase the Veteran's headaches.

In addition to VA examination reports, the Veteran also submitted detailed headache logs that confirmed his reports of daily tension headaches and approximately weekly migraines.  

The Veteran's outpatient treatment records were reviewed, but did not indicate results worse than those reported in the VA examinations or by the Veteran.

Based on the foregoing, the Board finds that a 30 percent evaluation from the effective date of service connection to January 12, 2016, and a 50 percent rating thereafter, is warranted.  The Veteran and his father offered credible written statements and testimony attesting to the frequency and severity of his headaches.  

The evidence concerning the Veteran's headaches since service connection was remarkably consistent.  The Veteran described daily tension headaches aggravated by working conditions and migraines approximately once a week that lasted most of the day.  The Veteran indicated that during migraines, he could do no work and reported that the headaches would last most of the day.  He would need to lie down in a dark quiet room until they went away.  While the November 2010 and January 2015 examiners did not describe these as prostrating, it is clear that the Veteran could not do anything during these periods except nurse his headaches and wait for them to subside.   Prior to January 13, 2016, however, the Veteran's condition was not productive of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as the Veteran continued to work and was not separated from his job due to his headaches until January 13, 2016.  

Accordingly, an evaluation of 30 percent is warranted from the effective date of service connection until January 12, 2016 and a rating of 50 percent is appropriate thereafter due to the effect the condition has on the Veteran's employability. 

A rating in excess of 30 percent is not warranted under Diagnostic Code 8100 prior to January 2016.  Although the Veteran has reported frequent headaches, he did not have prostrating attacks that were prolonged, inasmuch as they lasted only for several hours.  They also did not produce severe economic inadaptability.  Although the VA examiners noted the Veteran missed some work due to migraines and the Veteran reported that he would sometimes need to go to his car during a work day, the Veteran did not miss significant work until he was separated from his job due to disability.  Hence, the evidence is against a finding that the headaches meet or approximate the criteria for an evaluation in excess of 30 percent under Diagnostic Code 8100 prior to January 13, 2016.

In sum, an initial 30 percent rating is warranted prior to January 13, 2016 and a 50 percent rating is warranted from and after January 13, 2016.  

Special Monthly Compensation (SMC)

Entitlement to SMC at the housebound rate is a potential element of initial or increased rating issues.  Bradley v. Shinseki, 22 Vet. App. 280 (2008).  SMC at the housebound rate is payable when there is a single service connected disability rated total and additional service connected disability that combines for a rating of 60 percent or greater.  38 U.S.C.A. § 1114(s) (West 2014).  

The Veteran has been in receipt of a 100 percent rating for vertigo since January 7, 2016.  From January 7 to January 12, 2016 the combined rating for the remaining service connected disabilities did not meet or exceed 60 percent.  The grant of a 50 percent rating for the headache disorder means that as of January 13, 2016, the Veteran has additional service connected disability that combines for a rating of 60 percent or more.  He has met the criteria for SMC at the housebound rate since that date.

The benefit of the doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).



ORDER

A 30 percent rating for service-connected headaches and migraines is granted from November 4, 2010 to January 13, 2016.

A 50 percent rating for service-connected headaches is warranted from and after January 13, 2016.

SMC at the housebound rate is granted, effective January 13, 2016.



REMAND

The issue of entitlement to an evaluation in excess of 30 percent prior to January 13, 2016, for headaches, to include an extraschedular evaluation for headaches is remanded for further development and adjudication.

In addition, under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In the present case, the Veteran has repeatedly asserted that his headache disability has negatively affected his employment.  He testified that because of his headaches, he has missed out on promotions and advancement opportunities.  He reported that his working environment, with the need to concentrate and the effect of the computer screens and fluorescent lighting, aggravated and worsened his headaches such that he would sometimes need to step out to his car to rest.  He also missed some work due to headaches and migraines.  Since January 13, 2016, the Veteran has been separated from his employment due to his service-connected headaches and the Veteran reported that he was part-time as of February 2015 and essentially not working as of July 2015.  Based on this evidence, the Board finds that extraschedular consideration for the Veteran service-connected headaches disability prior to January 13, 2016, is warranted.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; rather, such an evaluation, if warranted, is to be assigned by the Director, Compensation and Pension Service.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Entitlement to TDIU is a potential element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where service connected disabilities prevent gainful employment.  38 C.F.R. § 4.16(a) (2015).  

The evidence shows that the Veteran was gainfully employed until August 2015 and was ultimately separated from his employment in January 2016, because of disability.  The questions of entitlement to TDIU and SMC at the housebound rate prior to January 13, 2016, are inextricably intertwined with the question of entitlement to an extraschedular rating form headaches and migraines.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a higher initial rating for headaches with migraines to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (2016); including an extraschedular combined rating. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


